Fi§m§@

IN THE UNITED STATES DISTRICT COURT

9
FOR THE DISTRICT OF MONTANA MAR 1 mg
15 rtc Ou T
BILLINGSDIVISI<)N
Bi||lngs
RDO Equipment, Inc.,
CV 18-112~BLG-SPW-TJC
Plaintiff,
Vs. ORDER
senseFly, Ltd.,
Defendant.

 

 

Upon Stipu]aticn for Dismissal with Prejudice (Dcc. 4) between the palties
hereto, by and between their counsel of record,
IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorneys’ fees.
. “7“-'
DATED thls f f day of March, 2019.

JM_%M@¢@/

sUSAN P. WATTERS
U. s. DISTRICT JUDGE

